Per Curiam.
The negligence complained of as the cause of the accident —a collision — was the failure of the railroad company to give an audible signal; that seems to be the only ground on which the plaintiff could rest his case.
An examination satisfies us that the great weight of the evidence was in favor of the defendant. It consists not only of evidence of their own employes but of impartial bystanders. Moreover, even if there had been no audible signal we do not understand how any traveler crossing the track at that point could, if he had exercised proper care, have failed to see the oncoming train. For twenty-five feet before they reached the crossing there was a view of two hundred feet or more up the railroad in the direction from which the train came, and the plaintiffs say they were driving the automobile very slowly, just drifting. If that were so they could have stopped within a very few feet; instead of stopping they went on until they undertook to turh and were struck by the train.
We think the rule to show cause should be made absolute.